DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 03 December 2021, Claim(s) 1 is/are amended; Claim(s) 2 and 9-11 is/are withdrawn; and Claim(s) 3 and 4 is/are cancelled.  The currently pending claims are Claims 1-2 and 5-12.  
	Based on applicants’ remarks and amendments (e.g. the specific carbon material and weight ratio range), the 102 and 103 rejections are withdrawn.  However, new grounds of rejections are provided necessitated by the amendments.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro in view of Jo (NPL).
Claim 1: Navarro discloses a composite film with a carbon nanofiller such as graphenes, fullerenes and carbon nanotubes and a conductive polymer dispersant (abs, examples).  In particular, Navarro discloses a conductive thiophene or aniline polymer having a preferred MW of 2000 to 10000 g/ mol (¶13, 14 and examples). It is noted that the bonding is met since the dispersant is interacting with the nanofiller to achieve the dispersion. Navarro discloses various loading amounts such as 0.05 % of the nanofillers and 0.5 % of the dispersant (example 3). The Navarro reference discloses the claimed invention but does not explicitly disclose the feature of the exfoliated graphite. It is noted that the Navarro reference discloses various nanofillers such as graphenes and the claim(s) call(s) for an exfoliated graphite – which is a form of multi-sheets graphene as per applicant’s definition of exfoliated graphite as having 2 or greater sheets.  In an analogous art, the Jo reference discloses a conductive polymer dispersant and a single or bi-layered graphene (abs, experimental section and Fig 2 with accompanying text). One of ordinary skill in the art would have recognized that applying the known technique of Jo to the teachings of Navarro would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of controlled dispersion and conductivity desired in the end-product.
Claims 5 and 6: Navarro and Jo disclose the thiophene conductive polymer (Navarro: ¶19).
Claim 7: Navarro and Jo disclose the dopant feature (Navarro: ¶25 and Jo: abs).
Claim 8 and 12: Navarro and Jo disclose the conductive film/material end-product (Jo: abs & Navarro: Example 1).
Claims 1, 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (a machine translation is provided and referenced from hereon) in view of Zhai.

Claims 5 and 6: Jiang and Zhai disclose the thiophene conductive polymer (Jiang: claim 1 and embodiments & Zhai: ¶28).
Claim 7: Jiang and Zhai disclose the dopant feature (Jiang: Claim 4).
Claim 8 and 12: Jiang and Zhai disclose the conductive film/material end-product (Zhai: ¶ 4, 5 82 & Jiang: pg 3).
Response to Arguments
Applicant’s arguments, see pp 5-7, filed 12/03/2021, with respect to 102 and 103 rejections based on Yu, Yoon, and Navarro have been fully considered and are persuasive.  The rejections have been withdrawn.
Applicant's arguments regarding the unexpected  results have been fully considered but they are not persuasive (see pg 7 and 8):
Applicant indicates the unexpected results of increased conductivity and excellent dispersibility based on the examples.
The examiner respectfully notes that, in order to overcome the prima facie case of obviousness, the applicant may show (1) criticality or unexpected result of the range, (2) the prior art teaches away from the claim or (3) pertinent secondary factors to rebut the rejection under 35 USC 103. MPEP 2144.05. Here, applicant intends to show the criticality or unexpected result of the claimed composition based on examples 1-4 and Tables 1-4. However, it is noted that the showing is directed to specific components (e.g
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – see rejections based on Zhai and Jiang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764